Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                             Illinois Official Reports                       the accuracy and
                                                                             integrity of this
                                                                             document
                                     Appellate Court                         Date: 2020.10.31
                                                                             14:21:07 -05'00'



                 Heartland Bank & Trust v. Katz, 2020 IL App (1st) 182259



Appellate Court          HEARTLAND BANK AND TRUST, as Trustee Under Trust
Caption                  Agreement No. 3846, Under Agreement Dated December 13, 2000,
                         Plaintiff-Appellant, v. MATTHEW A. KATZ and MOISES
                         HERNANDEZ, Defendants-Appellees.



District & No.           First District, First Division
                         No. 1-18-2259



Filed                    March 23, 2020



Decision Under           Appeal from the Circuit Court of Cook County, No. 16-M3-5319; the
Review                   Hon. Catherine A. Schneider, Judge, presiding.



Judgment                 Affirmed in part and dismissed in part.


Counsel on               Richard M. Craig, of Law Offices of Richard M. Craig, P.C., of
Appeal                   Chicago, for appellant.

                         Joseph G. Howard and Jay T. Mergenthaler, of Law Offices of Joseph
                         G. Howard, P.C., of Chicago, for appellee Moises Hernandez.

                         No brief filed for other appellee.
     Panel                      JUSTICE PIERCE delivered the judgment of the court, with opinion.
                                Justices Hyman and Walker concurred in the judgment and opinion.


                                                 OPINION

¶1        Plaintiff, Heartland Bank & Trust, as trustee under trust agreement No. 3864, under
      agreement dated December 13, 2000 (Heartland), appeals from two orders of the circuit court
      of Cook County. First, Heartland appeals from the circuit court’s January 17, 2018, order
      granting defendant Moises Hernandez’s petition to vacate a default judgment pursuant to
      section 2-1401 of the Code of Civil Procedure (Code) (735 ILCS 5/2-1401 (West 2018)).
      Second, Heartland appeals from the circuit court’s September 18, 2018, order denying
      Heartland’s petition for attorney fees against defendant Matthew A. Katz. For the reasons that
      follow, we lack jurisdiction to review the circuit court’s January 17, 2018, order granting
      Hernandez’s section 2-1401 petition—which was a final and appealable order under Illinois
      Supreme Court Rule 304(b)(3) (eff. Mar. 8, 2016)—because Heartland did not file a notice of
      appeal within 30 days of the entry of the circuit court’s order. We have jurisdiction to consider
      the circuit court’s denial of Heartland’s request for attorney fees against Katz and find that the
      circuit court did not abuse its discretion by denying Heartland additional attorney fees. We
      therefore affirm the circuit court’s judgment in part and dismiss the remainder of Heartland’s
      appeal.

¶2                                          I. BACKGROUND
¶3        We set forth only those facts relevant to our disposition. In 2004, defendants and Heartland 1
      executed a commercial real estate lease agreement (lease agreement) for a premises located in
      Chicago. The initial lease period ran from November 1, 2004, through July 31, 2009. Both
      defendants personally executed the lease agreement. The lease agreement was extended on
      February 13, 2013, for a period starting August 1, 2012, through July 31, 2016. 2 The extension
      of the lease agreement was executed by Katz only and in his capacity “as president of Katz
      Law Office, Ltd. and not individually.” In August 2016, Heartland filed a verified complaint
      alleging that defendants 3 had vacated the premises prior to the expiration of the lease
      agreement and owed $25,812.51 in past due and additional rent. Heartland also alleged that,
      under the terms of the lease agreement, it was entitled to attorney fees incurred in enforcing
      the lease agreement. Heartland prayed for a money judgment, attorney fees, costs, and any
      other just relief. Attached to the complaint were copies of the lease agreement and the February
      13, 2013, lease extension.
¶4        On February 23, 2017, the circuit court entered a default judgment in favor of Heartland
      and against defendants and awarded Heartland $25,812.51 in damages, $1500 in attorney fees,
      and costs.

          1
            The original trustee was Western Springs National Bank & Trust, and the record reflects that
      Heartland is the successor trustee.
          2
            The parties do not direct our attention to any portion of the record containing a lease agreement
      extension covering the period of August 1, 2009, through July 31, 2012.
          3
            “Katz Law Office, Ltd.,” was not named as a defendant in Heartland’s complaint.

                                                     -2-
¶5         Defendants filed separate petitions pursuant section 2-1401 of the Code to set aside the
       default judgment. After briefing and hearing argument, the circuit court granted Katz’s petition
       and vacated the default judgment against Katz.
¶6         Hernandez’s petition—which is the only petition at issue in this appeal—was filed on July
       31, 2017, and asserted in part that he was not a party to any of the extensions of the lease
       agreement after the initial lease agreement expired on July 31, 2009. On January 17, 2018, the
       circuit court granted Hernandez’s petition and vacated the default judgment against Hernandez.
¶7         The matter then proceeded to mandatory court-annexed arbitration for the first municipal
       district of the circuit court of Cook County against both Hernandez and Katz. No party rejected
       the arbitration award. 4 On June 26, 2018, the circuit court entered judgment on the arbitration
       award in favor of Heartland and against Katz in the amount of $30,000, and in favor of
       Hernandez and against Heartland.
¶8         On July 18, 2018, Heartland filed a petition for attorney fees in the amount of $37,030
       against Katz. Hernandez filed a petition for attorney fees against Heartland, 5 which is not at
       issue in this appeal. The record is devoid of any responses by any party to either of the attorney
       fee petitions. On September 18, 2018, the circuit court entered a handwritten order denying
       Heartland’s and Hernandez’s attorney fees petitions. No transcript or other report of
       proceedings for any hearing on the fee petitions has been included in the record on appeal.
¶9         Heartland filed a notice of appeal on October 18, 2018, identifying the circuit court’s
       January 17, 2018, order granting Hernandez’s section 2-1401 petition and the September 18,
       2018, order denying Heartland’s attorney fee petition against Katz. Hernandez has filed an
       appellee brief. Katz has not filed an appellee brief, and Heartland has not filed a reply brief.

¶ 10                                         II. JURISDICTION
¶ 11       We have an independent duty to ascertain our jurisdiction, even if not raised by the parties.
       We find that we lack jurisdiction to consider the circuit court’s January 17, 2018, order granting
       Hernandez’s section 2-1401 petition. The circuit court’s order fully resolved Hernandez’s
       petition, and the order was therefore appealable under Illinois Supreme Court Rule 304(b)(3)
       (eff. Mar. 8, 2016). Heartland failed to file a notice of appeal from that order within 30 days—
       as required by Illinois Supreme Court Rule 303(a)(1) (eff. July 1, 2017) and Rule 304 (eff.
       Mar. 8, 2016). Therefore, Heartland’s October 18, 2018, notice of appeal from the January 17,
       2018, order was untimely.
¶ 12       Section 2-1401 of the Code allows a party to file a petition in the circuit court seeking relief
       from a final order or judgment more than 30 days after the entry of that order or judgment,
       provided that the petition is filed within two years of the complained of order or judgment. 735
       ILCS 5/2-1401(a), (c) (West 2016). “A section 2-1401 petition is the initial pleading in a new
       proceeding, rather than a pleading seeking relief in the midst of an ongoing case.” (Emphasis
       added.) Studentowicz v. Queen’s Park Oval Asset Holding Trust, 2019 IL App (1st) 181182,
       ¶ 9 (citing Sarkissian v. Chicago Board of Education, 201 Ill. 2d 95, 102 (2002)). The circuit
       court may either dismiss, grant, or deny a section 2-1401 petition. See People v. Vincent, 226
           4
              The circuit court’s judgment on the arbitration award indicates that “The Award of Arbitrators was
       filed with the Clerk of the Circuit Court of Cook County on May 22, 2018,” but that document does
       not appear in the record on appeal.
            5
              Hernandez’s petition for attorney fees does not appear in the record on appeal.

                                                       -3-
       Ill. 2d 1, 9 (2007). “[B]ecause a section 2-1401 petition begins a separate action [citation], the
       resolution of the petition ends the entire action.” (Emphases added.) Washington Mutual Bank,
       F.A. v. Archer Bank, 385 Ill. App. 3d 427, 430 (2008).
¶ 13        Rule 304(b)(3) provides that “[a] judgment or order granting or denying any of the relief
       prayed in a petition under section 2-1401 of the Code” is appealable without any special
       findings by the circuit court. Ill. S. Ct. R. 304(b)(3) (eff. Mar. 8, 2016). Rule 304 also provides:
       “The time in which a notice of appeal may be filed from a judgment or order appealable under
       this Rule 304(b) shall be as provided in Rule 303.” Ill. S. Ct. R. 304 (eff. Mar. 8, 2016). Rule
       303(a)(1) provides, in relevant part, that a “notice of appeal must be filed with the clerk of the
       circuit court within 30 days after the entry of the final judgment appealed from.” Ill. S. Ct. R.
       303(a)(1) (eff. July 1, 2017). “When Rule 304(b) makes an order immediately appealable, that
       appeal is not elective—any claim of error is lost if not raised then.” Washington Mutual, 385
       Ill. App. 3d at 430; see also In re Marriage of Parker, 216 Ill. App. 3d 672, 678 (1991) (“An
       order from which an appeal may be taken may not be reviewed on appeal from a subsequent
       order entered in the same cause.”).
¶ 14        Here, Heartland did not file a notice of appeal within 30 days of the circuit court’s final
       and appealable judgment on Hernandez’s section 2-1401 petition. We therefore lack
       jurisdiction to consider the circuit court’s order granting Hernandez’s section 2-1401 petition.
¶ 15        We also note that after the circuit court granted the relief requested in Hernandez’s section
       2-1401 petition—vacating the February 23, 2017, default judgment against him—Heartland
       proceeded to mandatory arbitration against both Katz and Hernandez on the merits of
       Heartland’s claims, resulting in the circuit court entering judgment on the arbitration award in
       favor of Hernandez and against Heartland. “A party who chooses to proceed to trial instead of
       directly appealing an order vacating a prior judgment is precluded from attacking the order
       vacating the initial judgment after the subsequent trial and judgment.” In re Marriage of
       Parker, 216 Ill. App. 3d at 678. By seeking reversal of the circuit court’s order granting
       Hernandez’s section 2-1401 petition after having lost at arbitration, Heartland is attempting to
       get a second bite at the apple and obtain relief that it has already been denied. Rule 304(b)(3)
       operates to prevent this exact scenario, and Heartland’s attempt at a second bite is
       jurisdictionally barred.
¶ 16        We do have jurisdiction to review the circuit court’s order denying Heartland’s attorney
       fee petition against Katz. That order was a final judgment, as the petition was timely filed
       within 30 days of the entry of judgment on the arbitration award, and Heartland filed a notice
       of appeal within 30 days of the denial of its petition for attorney fees. See Ill. S. Ct. R. 301 (eff.
       Feb. 1, 1994); R. 303(a)(1) (eff. Mar. 8, 2016).

¶ 17                                            III. ANALYSIS
¶ 18       On appeal, Heartland argues that the circuit court abused its discretion by denying
       Heartland’s petition for attorney fees against Katz. Heartland contends that there were three
       provisions of the lease agreement that provided for attorney fees. It argues that its attorney
       submitted an affidavit attesting to attorney fees of $37,030. This amount is unrebutted, as Katz
       did not file a response to the attorney fee petition. Heartland, however, advances no argument
       and cites no authority on the issue of whether a party may seek contractual attorney fees in the
       circuit court after the circuit court enters a judgment on an arbitration award, particularly where
       the party seeking attorney fees could have pursued their claim for attorney fees at arbitration.

                                                     -4-
       As mentioned above, Katz has not filed an appellee brief (supra ¶ 9), so we consider
       Heartland’s argument solely on Heartland’s brief and the record on appeal under the principles
       set forth in First Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 133
       (1976).
¶ 19       In Cruz v. Northwestern Chrysler Plymouth Sales, Inc., 285 Ill. App. 3d 814 (1996), the
       plaintiff filed common law and statutory claims against an automobile dealership, a financing
       company, and an automobile manufacturer. The plaintiff prevailed at arbitration, and the circuit
       court entered judgment on the arbitration award. The plaintiff then petitioned the circuit court
       for statutory attorney fees. Id. at 816. The circuit court granted the plaintiff’s fee petition, but
       a panel of this court reversed. The appellate court in Cruz determined that, because the
       arbitration award did not specify whether it was premised on a statutory violation (id. at 817),
       it could not determine whether the plaintiff prevailed on any statutory claim that entitled her
       to statutory attorney fees and reversed the circuit court’s judgment awarding plaintiff attorney
       fees (id. at 818-19).
¶ 20       Kolar v. Arlington Toyota, Inc., 286 Ill. App. 3d 43 (1996), also involved common law and
       statutory claims against an automobile dealer. The plaintiffs prevailed at arbitration, and the
       circuit court entered judgment on the arbitration award. Id. at 44. The plaintiffs petitioned the
       circuit court for attorney fees, which the circuit court granted. Id. at 44-45. On appeal, a
       different panel of this court reversed the award of attorney fees by the circuit court. The Kolar
       court reasoned that, under our supreme court rules governing court-annexed arbitration, every
       claim that a plaintiff has, including a claim for attorney fees, must be presented to the
       arbitration panel and that, once the arbitration panel rules, its entire award must either be
       accepted or rejected. Id. at 45-47. It did not matter whether the arbitration award specified the
       basis for its award because the issue of attorney fees could have—and should have—been
       addressed during arbitration. Id. at 46-47.
¶ 21       The plaintiffs in Cruz and Kolar petitioned our supreme court for leave to appeal. The
       petitions were allowed, and the appeals were consolidated. See Cruz v. Northwestern Chrysler
       Plymouth Sales, Inc., 179 Ill. 2d 271 (1997). Our supreme court held that when a party prevails
       in mandatory arbitration and does not present a fee petition seeking statutory attorney fees to
       the arbitrator, the party may not seek statutory attorney fees in the circuit court after the entry
       of judgment on an arbitration award. Our supreme court adopted the reasoning in Kolar, and
       explained:
                    “Under our rules for mandatory court-annexed arbitration, the role of the circuit
               court is limited. Where, as here, a case is subject to mandatory arbitration and is
               submitted to a panel of arbitrators for hearing, the responsibility for administering
               oaths, ruling on the admissibility of evidence, and, most importantly, deciding the law
               and facts of the case is expressly vested in the arbitrators. 166 Ill. 2d R. 90(a). The
               circuit court plays no role in adjudicating the merits of the case. Authority for making
               a determination in favor of one party or the other rests exclusively with the arbitrators,
               and Rule 92(b) expressly states that the arbitration panel’s award ‘shall dispose of all
               claims for relief.’ 155 Ill. 2d R. 92(b).
                    Once the arbitration panel has made its award, the parties must accept or reject the
               award in its entirety. If none of the parties file a notice of rejection of the award and
               request to proceed to trial within the time specified under the rules, the circuit court has
               no real function beyond entering judgment on the award. 155 Ill. 2d R. 92(c). Although

                                                    -5-
                the court can correct an ‘obvious and unambiguous error in mathematics or language’
                (155 Ill. 2d R. 92(d)), it cannot modify the substantive provisions of the award or grant
                any monetary relief in addition to the sums awarded by the arbitrators.
                     A claim for statutory attorney fees is as much a ‘claim for relief’ under this rule as
                is a prayer for damages. Indeed, in consumer fraud cases the attorney fee awards can
                easily constitute the largest part of a plaintiff’s recovery. The legislature realized this
                when it enacted the fee-shifting provision of the Consumer Fraud Act. That provision
                is premised on the recognition that plaintiffs would be reluctant to seek redress for
                consumer fraud if the recovery would be nearly or completely consumed by attorney
                fees and was designed to encourage plaintiffs who have a cause of action to sue even
                if recovery would be small.” Id. at 279-80.
¶ 22       We find that the same reasoning our supreme court applied in Cruz to statutory attorney
       fees applies to contractual attorney fees. Here, Heartland’s complaint prayed for an award of
       contractual attorney fees and attached a copy of the lease agreement to its complaint. When
       Heartland obtained its original default judgment against defendants, the judgment amount
       included an award of $1500 in attorney fees. After the default judgment was vacated, all of
       Heartland’s claims against Hernandez and Katz were submitted to mandatory court-annexed
       arbitration. There is nothing in the record to suggest whether Heartland submitted its claim for
       contractual attorney fees as part of the arbitration. Therefore, because no party rejected the
       arbitration award, the circuit court “ha[d] no real function beyond entering judgment on the
       award” and it could not “modify the substantive provisions of the award or grant any monetary
       relief in addition to the sums awarded by the arbitrators” (id. at 279), and the judgment entered
       by the circuit court on the arbitration award operates as the entire judgment to which Heartland
       was entitled.
¶ 23       Here, the operable lease agreement clearly contains a fee-shifting provision, which reflects
       an agreement that enforcement of the lease terms could result in the prevailing party’s attorney
       fees being assessed against the losing party. 6 In the underlying litigation, Heartland knew all
       along that it wanted its attorney fees to be included in any judgment against defendants: it
       prayed for attorney fees in its complaint and obtained them as part of the original default
       judgment that was subsequently vacated. After prevailing at arbitration, Heartland could have
       rejected the arbitration award if it was not satisfied with the award because its attorney fees
       were inadequate, insufficient, or not awarded and proceeded to trial. Ill. S. Ct. R. 93(a) (eff.
       Jan. 1, 1997). It did not do so. By allowing the circuit court to enter judgment on the arbitration
       award, any claim for attorney fees sought by Heartland was lost. The circuit court did not
       commit any error by denying Heartland’s attorney fee petition.



          6
           Section 11.7 of the lease agreement provides:
              “In the event that [L]andlord should retain counsel and/or institute any suit against Tenant for
          violation of or to enforce any of the covenants or conditions of this Lease, or should Tenant institute
          any suit against Landlord for violation of any of the covenants or conditions of this Lease, or should
          either party institute a suit against the other for a declaration of rights hereunder, or should either
          party intervene in any suit in which the other is a party, to enforce or protect its interest or rights
          hereunder, the prevailing party in any such suit shall be entitled to all of its costs, expenses and
          reasonable fees of its attorneys in connection therewith.”

                                                      -6-
¶ 24                                       IV. CONCLUSION
¶ 25       For the foregoing reasons, we lack jurisdiction to consider the portion of Heartland’s appeal
       challenging the circuit court’s order granting Hernandez’s section 2-1401 petition. We affirm
       the judgment of the circuit court of Cook County denying Heartland’s petition for attorney
       fees.

¶ 26      Affirmed in part and dismissed in part.




                                                    -7-